Battle, J., (dissenting). Where property in one State is bargained, sold or exchanged by a citizen or corporation of that State to or with a citizen of another, and in the consummation of such transaction is shipped to the other State to the person to whom it has been bargained, sold or exchanged, and reaches its destination, and becomes a part of the general mass of the property of the State to which it is shipped, it becomes subject to taxation in that State. It was held in American Steel & Wire Company v. Speed, 192 U. S. 500, that “goods brought in original packages from another State, after they have arrived at their destination and are at rest within the State, and are enjoying the protection which the laws of the State afford, may, without violating the commerce clause of the Constitution, be taxed, without discrimination, like other property within the State.” Woodruff v. Parham, 8 Wall. 123; Brown v. Houston, 114 U. S. 622; Emert v. Missouri, 156 U. S. 296. In Robbins v. Shelby Taxing District, 120 U. S. 489, it is said: “As soon as the goods are in the State and become -part of its general mass of property, they will become liable to be taxed in the same manner as other property of similar character, as was distinctly held in the case of Brown v. Houston, 114 U. S. 622. When goods are sent from one State to another for sale, or, in consequence of a sale, they become a part of its general property and amenable to its laws: provided no discrimination be made against them as goods from another State, but only taxed in the usual way as other goods are. Brown v. Houston, supra; Machine Co. v. Gage, 100 U. S. 676. But to tax the sale of such goods, or to offer to sell them, before they are brought into the State, is a very different thing, and seems to us clearly a tax on interstate commerce itself.” In Brown v. Maryland, 12 Wheaton 419, 441, Mr. Chief Justice Marshall, speaking for the court, said: “It is sufficient for the presént to say, generally, that when the importer has so acted upon the thing imported that it has become incorporated and mixed up with the mass of property in the country, it has perhaps lost its distinctive character as an import, and has become subject to the taxing power of the State; but while remaining the property of the importer, in his warehouse, in the original form or package in which it was imported, a tax upon it is too plainly a duty on imports to escape the prohibition in the Constitution.” In Leisy v. Hardin, 135 U. S. 100, 110, it is said: “The point of time when the prohibition ceases and the power of the State to tax commences is not the instant when the article enters the country, but when the importer has so acted upon it that it has become incorporated and mixed up with the mass of property in the country, which happens when the original package is no longer such in his hands; that the distinction is obvious between a tax which intercepts the import as an import on its way to become incorporated with 'the general mass of property and a tax which finds the -article already incorporated with- that mass by t'he importer.” In Emert v. Missouri, 156 U. S. 296, 311, cited in the opinion of this court in this case, the goods for to sell which the peddler was required to pay -a license, were a part of the general mass of the property of the State. The court said: “The defendants’s occupation was offering for sale and selling sewing -machines by going from place to place in the State of Missouri, without -a license. There is nothing in the case to sh-ow that he ever offered for sale any machine that he did not have with him at the time. His dealings were neither accompanied nor followed by any transfer of goods, or of any order for their transfer, from one to another; and were neither interstate commerce in themselves, nor were they in any way directly connected with such commerce. T'he only business or commerce in which he was engaged was internal and domestic; and, so far as appears, the only goods in which he was dealing h-ad become part of the mass of property within the State. Both the occupation and the goods, therefore, were subject to the taxing power, and Jto the police power, of the State. In Brown v. Houston, 114 U. S. 622, 632, 634, it was 'held: “Coal mined in Pennsylvania and sent by water to New Orleans, to be sold in open market there on account of the owners in Pennsylvania, -becomes intermingled, on arrival there, with t'he 'general property in the State of Louisiana, and is subject to taxation under the general laws of that State, although it may be,'after arrival, sold from the vessel on which the transportation was made, and without being landed, and for the purpose of being taken out of the country on a vessel bound to a foreign port.” In speaking of the tax in that case the court said: “It- was not a tax imposed upon the coal as a foreign product, or as the product of another State than Louisiana, nor a tax imposed by reason of the coal being imported or brought into Louisiana, nor a tax imposed whilst it was in a State of transit through that State to some other place of destination. It was imposed after the coal had arrived at its destination and was put up for sale. The coal had come to its place of rest, for final disposal or use, and was a commodity in the market of New Orleans. It might continue in that condition for a year or two 3rears. It had bécome a part of the general mass of property in the State, and as such it was taxed for the current year, as all other property in the city of New Orleans was taxed. * * * It was subject to no discrimination in favor of goods which were the product of Louisiana, or goods which were the property of citizens of Louisiana. It was treated in exactly the manner as such goods were treated.” In the same case the court said: “We do not mean to say that, if a tax collector should be stationed at every ferry and railroad depot in the city of New York, charged with the duty of collecting a tax on every wagon load, or car load of produce and merchandise brought into the city, that it would not be a regulation of and restraint upon interstate commerce, so far as the tax should be imposed on articles brought from other States. We think it would be; and that it would be an encroachment upon the exclusive powers of Congress. It would be very ■different from the tax laid on auction sales of all property indiscriminately, as in the case of Woodruff v. Parham, which had no relation to the movement of goods from one State to another. It would be very different from, a tax laid, as in the present case, on property which had- reached its destination, and had become part of the general mass of property of the city, and which was only taxed as a part of that general mass in common with all other property in the city and in precisely the same manner.” But property in one State, bargained, sold or exchanged by a citizen or corporation of that State to or with a citizen of another, and in the consummation of that transaction shipped to the other State to be delivered to the p'erson to whom it was bargained, sold or exchanged, while in transit, before it reaches its destination, before it comes to a rest, or becomes a part of the general mass of the property of the State to which it is shipped, is a part of the interstate commerce of the country, and, under the commerce clause of the Constitution of the United States, is subject to the exclusive control of Congress. In Brennan v. Titusville, 163 U. S. 289, it was held: “An ordinance requiring agents soliciting orders on behalf of manufacturers of goods to take out a license and pay a tax therefor, made by a municipal corporation under authority conferred by a statute of the State, granting to such corporations power to levy and collect license taxes on hawkers, peddlers and merchants of all kinds, is an exercise, not of the police power, but of the taxing power; and when it is enforced against an agent sent by a manufacturer of goods in another State to solicit orders for the products of his manufactory, it imposes a tax upon interstate commerce, in violation of the provisions of the Constitution of the United States.” To the same effect it has been held in Robbins v. Shelby Taxing District, 120 U. S. 489, 494; Brown v. Maryland, 12 Wheat. 419, 444; Asher v. Texas, 128 U. S. 129; Stoutenburgh v. Hennick, 129 U. S. 141; Crutcher v. Kentucky, 141 U. S. 47, 61; Stockard v. Morgan, 185 U. S. 27, 37; Caldwell v. North Carolina, 187 U. S. 622; Rearick v. Pennsylvania, 203 U. S. 507; Wrought Iron Range Co. v. Campen, 47 S. E. 658; Gunn v. White Sewing Machine Co., 57 Ark. 24. The negotiation of sales of goods which are in another State, for the purpose of introducing them into the State in which the negotiation is made, is interstate commerce.” Robbins v. Shelby Taxing District, 120 U. S. 489, 497. “It is settled that nothing which is a direct burden upon interstate commerce can be imposed by the State without the assent of Congress, and that the silence of Congress in respect to any matter of interstate commerce is equivalent to a declaration on its part that it should be absolutely free.” Brennan v. Titusville, 153 U. S. 289, 302; Brown v. Houston, 114 U. S. 622; Leisy v. Hardin, 135 U. S. 100, 109, 113, 114, 123 and 124; Robbins v. Shelby Taxing District, 120 U. S. 489, 493. In Lyng v. Michigan, 135 U. S. 161, 166, it is said: “We have repeatedly held that no State has the right to lay a tax on interstate commerce in any form, whether by way of duties laid on the transportation of the subjects of that commerce, or on the receipts derived from that transportation, or on the occupation or business of carrying it on, for the reason that such taxation is a burden on that commerce, and amounts to a regulation of it, which belongs solely to Congress.” The facts in this case are briefly as follows: The Wrought Iron Range Company, a corporation organized under the laws of the State of Missouri, manufactures ranges at its factory in the city of St. Eouis, in that State. It has a division superintendent in this State, who looks after and superintends its •business in Union and other counties of the State. It has also salesmen and deliverymen. Each of the salesmen is furnished by it with a sample range, sample wagon and team, and is sent into such territory in Union or other counties as may be designated by the division superintendent, to solicit orders for ranges, manufactured by the company, similar to the sample range furnished him. When he secures an order, the purchaser executes his note for the same, which contains an express stipulation that it shall be void in the event the company fails to deliver the range so ordered within sixty days from date, thereby making the order subject to the approval of the company. Such orders are,, forwarded by the salesmen to the division superintendent, who investigates the credit of the purchaser, and, if found satisfactory, proceeds to have the order filled within the sixty days. In no case is the salesman allowed to sell the sample range entrusted to him. When the ranges ordered are received, they are delivered to the purchasers by the deliverymen. All money and notes, in excess of the amount necessary to pay expenses, are sent by the division superintendent to the company. The ranges until sold and delivered form no part of the general mass of property of this State, are not subject to the jurisdiction of this State, and are not subject to taxation in the same. The solicitations of the salesmen, the orders of the purchasers and the sales of the ranges are transactions between •citizens of two States, and are obviously interstate commerce. The requirement by the statute of April 1, 1909, of the company’s employees (if it refers to them) to pay a license fee and to take out a license is a tax on the ranges while subjects' of interstate commerce, and is a regulation of "interstate commerce, and as to such persons is of no effect and null and void. Brennan v. Titusville, 153 U. S. 289, 298, 303; Stockard v. Morgan, 185 U. S. 27, 37; Brown v. Maryland, 12 Wheat. 419, 444, 447, 448. Wood, J., concurs with me in this opinion.